DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4-6, 10, 11, and 14-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takei et al. (JP 2019-205272).
In Re claim 1, Takei et al. disclose a n electrified vehicle (100), comprising:  an energy recovery mechanism (motor-generator 1); an actuator (valve 27) to adjust a position of a movable component (see fig. 3) to influence the drag (Abstract); and a controller (4) configured to control the regenerative braking and actuator (Abstract).
In Re claim 2, Takei et al. disclose also using a regular/ordinary braking (6) force in addition to the regenerative braking and aerodynamic braking (Abstract, pars. 0025, 0039).
In Re claim 4, see Abstract, and pars. 0007 and 0039.
In Re claim 5, see fig. 2.
In Re claim 6, see fig. 3.
In Re claim 10, see channel (24) in fig. 3.
In Re claims 11 and 20, see figs. 2 and 3.
In Re claims 14 and 15, see motor-generator (1) of the regenerative braking system.
In Re claim 16, see batteries (2, 3).
In Re claim 17, the vehicle is a hybrid vehicle (par. 0002).
In Re claim 18, Takei et al. disclose a method, comprising: applying a regenerative braking torque (see motor-generator 1); and adjusting an actuator (valve 27) of a movable component (see fig. 3) to influence the air drag (Abstract) when the regenerative braking force is less than required (Abstract, par. 0007).
In Re claim 19, see Abstract, and pars. 0007 and 0039.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Takei et al. (JP 2019-205272) as applied to claim 2 above, and further in view of Bramscher et al. (US 2012/0067676)
In Re claim 3, Takei et al. disclose regular friction brakes, but fail to specifically mention disc brakes.
Bramscher et al. disclose employing brake discs (204) for the friction brakes (see fig. 2A) of a hybrid vehicle.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized brake discs as the regular friction brakes in the vehicle of Takei et al., as taught by Bramscher et al., as they were well-know and an industry standard friction braking means.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Takei et al. (JP 2019-205272) as applied to claim 1 above, and further in view of Sanden (EP 2030851).
In Re claim 7, Takei et al. disclose the use of a movable grill vent (see figs. 2 and 3), but fail to disclose a hood vent.
Sanden teaches the use of a movable hood vent (see 1, 3, and 5) to deflect air and increase braking.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle of Takei et al. to include an active hood vent, as taught by Sanden, to further increase the active aero braking ability of the vehicle.  

Allowable Subject Matter
Claims 8, 9, 12, 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS W IRVIN whose telephone number is (571)270-3095. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS W IRVIN/           Primary Examiner, Art Unit 3657